MEMORANDUM OPINION
                                         No. 04-11-00228-CV

                                   Enrique BENAVIDES Jr., M.D.,
                                    Appellant and Cross-Appellee

                                                   v.

Oscar PUENTE, Individually and on behalf of the Estate of Sandra Puente, Tanya Judith Puente,
            Roberta Jo Puente, Shanna Puente, and Charles Edward Puente,
                             Appellees and Cross-Appellants

                     From the 49th Judicial District Court of Webb County, Texas
                                Trial Court No. 2010CVQ000927D1
                              Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 27, 2011

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). Costs of appeal are taxed against the party who incurred them.



                                                    PER CURIAM